DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
The amendment and Applicant's arguments, filed 04 December 2020, have been entered in full.  Claims 1-25 are canceled. Claims 44 and 45 are withdrawn. Claims 30 and 31 are amended. Claims 26-43 and 46 are under examination. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) (filed 04 December 2020) was received and complies with the provisions of 37 CFR §§1.97, 1.98 and MPEP § 609.  It has been placed in the application file and the information referred to therein has been considered as to the merits.
Withdrawn Objections And/Or Rejections
 The rejection to claims 30 and 31 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, written description, new matter, as set forth at pages 2-9 of the previous Office Action (06 July 2020), is withdrawn in view of the amendment (04 December 2020).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-43 and 46 remain rejected under 35 U.S.C. 102(a1) as being anticipated by Fares (US 2009/0312254; published Dec 17, 2009).
The basis for this rejection is set forth at pages 4-7 of the previous Office Action (06 July 2020).

APPLICANT’S ARGUMENTS
Applicant discusses the pending rejection. Applicant argues that a person skilled in the art would not find any motivation in the cited reference to include the specific glycosylation pattern that is claimed. Applicant argues that a person skilled in the art would not find a showing that this particular modification has not adversely affected the biological activity of the protein, which has only newly been shown in the Examples of the present application.  Applicant argues that the fact that a certain result or characteristic 
Applicant argues that it was known in the art that glycosylation patterns highly affect the function and structure of proteins. Applicant submits reference Sola, Ricardo et al.  (Glycosylation of therapeutic proteins." BioDrugs 24.1 (2010): 9-21).  Applicant argues that Sola teaches glycosylation can display structural heterogeneity with respect to both the site of glycan attachment (macro-heterogeneity) and with respect to the glycan's structure (micro-heterogeneity). Since all of the potential glycosylation sites are not occupied simultaneously this can lead to the formation of glycoforms with differences in the number of attached glycans."
Applicant maintains that the relevant consideration is what the skilled person would have done at the priority date when motivated by general knowledge and prompting in the prior art. Applicant argues that when using this standard, the skilled person would not have arrived at a glycosylated polypeptide with the glycosylation configuration as presently claimed. Applicant argues that the cited reference does not invite the reader to develop the claimed glycosylated polypeptide nor are there any teachings that would 

EXAMINER’S RESPONSE
Applicant’s arguments have been fully considered but are not found persuasive for the following reasons: 
  MPEP 2112 Requirements of Rejection Based on Inherency teaches:  In relying upon the theory of inherency, the examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows from the teachings of the applied prior art. Once a reference teaching product appearing to be substantially identical is made the basis of a rejection and the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the Applicant. 
"[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Regarding instant claims 42 and 43, MPEP 2113 Product-by-Process Claims (II) teaches:  Once a product appearing to be substantially identical is found and a prior 
MPEP 2113 Product-by-Process Claims (III) teaches: A rejection based alternatively on 35 U.S.C. 102 or 103 for Product-by-Process claims has been approved by the Courts. Office personnel should note that reliance on the alternative grounds of 35 U.S.C. 102 or 35 U.S.C. 103 does not eliminate the need to explain both the anticipation and obviousness aspects of the rejections.
In the instant case, Fares et al. teach a polypeptide sequence (MOD-4023 SEQ ID NO:39) that is 100% identical to instant SEQ ID NO:7.  Fares et al. teach the polypeptide 
Applicant had not come forward with any evidence that the prior art construct taught by Fares et al. does not have the recited O-linked glycosylation sites and therefore is a different product. Applicant has not come forward with any evidence that the prior art product does not necessarily or inherently possess the characteristics of the claimed product. 


                                         Conclusion
                                  No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882.  The examiner can normally be reached on M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       





/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        3/4/2021